Citation Nr: 0026299	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1991 to 
July 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 1998, the RO, in pertinent part, granted service 
connection for mechanical low back pain (assigning a 
noncompensable evaluation); a left knee condition, status 
post arthroscopy with medial and lateral partial meniscectomy 
(assigning a 10 percent disability rating); and a right knee 
condition (assigning a 10 percent disability rating).  

The Board notes that the veteran requested a hearing at a 
local VA office before a Member of the Board.  The record 
indicates that the veteran was scheduled for a hearing in 
April 1999 but failed to report for that hearing.  There is 
no record of the veteran requesting a postponement or another 
hearing.  Therefore, the veteran's request for hearing is 
considered withdrawn.  38 C.F.R. § 20.702(d) (1999).  

In August 1999 the Board granted an increased initial 
evaluation of 10 percent for mechanical low back pain, but 
denied a rating in excess of 10 percent.  

In February 2000 a Joint Motion for Remand was submitted 
contending that the Board had failed to adequately state why 
it was denying an evaluation of more than 10 percent, 
particularly in light of range of motion findings found on VA 
examination in October 1997.  

In a March 2000 Order the United States Court of Appeals for 
Veterans Claims (Court) granted the motion, and vacated that 
portion of the Board's August 1999 decision denying an 
evaluation in excess of 10 percent for mechanical low back 
pain.  The case has been remanded to the Board for further 
action consistent with the Order.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to 
increased compensation benefits for his mechanical low back 
pain is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his mechanical low back pain (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

After further review of the record, the Board is of the 
opinion that additional development is necessary.  

The October 1997 VA examiner made findings that were not 
consistent.  The examiner documented limitation of motion of 
the lumbar spine.  In particular, painless forward flexion 
was only to 20 degrees, dorsiflexion was to 20 degrees, 
lateral flexion was to 15 degrees bilaterally, and rotation 
was to 5 degrees bilaterally.  

In spite of this, the VA examiner concluded that range of 
motion deficits in the back were "minimal."  He also found 
that there was not enough clinical information to warrant a 
diagnosis of an acute or chronic condition of the lumbar 
spine.  Thus, the objective range of motion findings do not 
appear to be consistent with the VA examiner's conclusions 
regarding the extent of those limitations.  

In addition, the range of motion findings are somewhat 
inconsistent with the lack of other positive objective 
findings.  For example, the VA examiner found the back's 
musculature to be adequate with no spasm, no strength 
deficits, and negative straight leg raising.  X-rays revealed 
only minimal degenerative disc disease at L4-5.  

In light of the above, the Board is of the opinion that 
another VA examination should be scheduled.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); 38 C.F.R. § 4.2 
(1999).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist who has not previously 
examined the veteran, for the purpose of 
ascertaining the current nature and 
extent of severity of his mechanical low 
back pain.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must be requested to annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's mechanical low back pain should 
be accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, muscle spasm, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected 
mechanical low back pain disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the low back, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claim.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
mechanical low back pain.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.16, 4.40, 4.45, and 4.59 (1999), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to assignment of 
"staged" ratings in initial grants of 
service connection cases, as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 8 -


